IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-60087
                          Conference Calendar



JERRY COOK,

                                              Plaintiff-Appellant,

versus

UNITED STATES OF AMERICA,

                                              Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Southern District of Mississippi
                    USDC No. 5:97-CV-179-BrS
                       - - - - - - - - - -

                            August 27, 1999

Before KING, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Jerry Cook, federal prisoner # 03509-043, appeals the

district court’s dismissal of his 28 U.S.C. § 2241 motion.          He

argues that the court erred in its determination that Cook’s

challenge to his conviction could be brought only pursuant to 28

U.S.C. § 2255.

     “[A] petition under § 2241 attacking custody resulting from

a federally imposed sentence may be entertained only where the

petitioner establishes that the remedy provided for under § 2255


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-60087
                                  -2-

is inadequate or ineffective to test the legality of his

detention.”   Cox v. Warden, Fed. Detention Ctr., 911 F.2d 1111,

1113 (5th Cir. 1990) (quotation marks and citation omitted).

Cook has not shown that a § 2255 motion would have been

inadequate to address the challenges to his conviction.

Therefore, his proposed pleading could not be construed as a

§ 2241 habeas petition.   The district court’s judgment dismissing

Cook’s motion is AFFIRMED.

     Cook’s motions for permission to supplement the appeal,

permission to amend the brief on appeal, permission to supplement

the record, and for a writ of mandamus are DENIED.